                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 INGRID JACKSON,

               Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-65

        v.

 NANCY BERRYHILL, Acting Commissioner
 of Social Security,

               Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s May 28, 2019 Report and Recommendation, (doc. 19), to which no objections have been

filed. Accordingly, the Court ADOPTS the Report and Recommendation as the opinion of the

Court, AFFIRMS the Acting Commissioner’s final decision, and DIRECTS the Clerk of Court

to CLOSE this case and ENTER final judgment in favor of the Acting Commissioner.

       SO ORDERED, this 2nd day of July, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
